DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2020, 03/18/2021, and 09/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection apparatus, control apparatus in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof e.g. figure 2-3 , para 0064 and 0093.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The known prior arts fail to teach and/or fairly suggest “the control apparatus is configured to send a reset signal to the optical module at regular intervals of a first preset period; the level adjustment circuit is configured to: when the detection apparatus is disconnected from the optical module, output a first level signal to the detection apparatus; and the detection apparatus is configured to: when the detection apparatus is connected to the optical module, receive an indication signal output by the upstream optical signal detection pin, and is further configured to continuously detect the received first level signal and indication signal, wherein when there is a second level signal, opposite to the first level signal, in a signal received within preset duration, the detection apparatus notifies the control apparatus that the optical module is inserted; or when there is no second level signal in the signal received within the preset duration, the detection apparatus notifies the control apparatus that the optical module is absent, wherein the preset duration is greater than the first preset period” in combination with other limitation found in the independent claims 1 and 13.

The closest prior art to the claimed invention are Zeng et al US publication US 20160308613 and Zheng et al US Patent No. 10,788,631. Zeng discloses detecting an uplink optical signal of an optical module by generating trigger signal having a duration for a detection apparatus to detect the uplink optical signal during the duration of the triggering signal (see the abstract and figure 9). Further, Zheng discloses a pull-up/pull-down circuit (level adjustment circuit) to supply high/low signal to an optical circuit board (see figure 2 and 3). However, the prior arts does not disclose the limitation as claimed above. The Examiner also cannot find a reasonable motivation to combine the prior arts in the manner claimed in claims 1 and 13.
Other dependent claims inherit the allowable subject matter of the claims above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valencia et al US publication US 20200321951 discloses a signal detector for GPON optical line terminal by detecting pulses during a time period
Koizumi et al US publication US 20140016949 discloses an optical signal detection circuit to determine presence/absence of an optical signal
Tanaka et al US publication US 20130129354 discloses an OLT that monitors a connection status of a link between the OLT and an ONU and a link resetting of the OLT.
Koizumi et al US publication US 20130039649 discloses an optical signal cutoff detection circuit
Dvir US publication US 20110176806 discloses coupling for a optical module for generating a hold-over signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184